788 N.W.2d 458 (2010)
GRIEVANCE ADMINISTRATOR, Petitioner-Appellee,
v.
Sheldon L. MILLER, Respondent-Appellee.
Wayne Alarie and Richard Martin, Complainants-Appellants.
Docket No. 140081.
Supreme Court of Michigan.
September 29, 2010.

Order
On order of the Court, the complainants' motion for full-Court consideration of the motion for recusal of the Chief Justice is considered, and the complainants' motion to recuse Chief Justice Kelly is DENIED, because the campaign contribution was within the lawful limits set by the Legislature.
CORRIGAN, J., not participating. I decline to participate in the resolution of this motion for recusal directed at the Chief Justice on the basis of my previously stated objections to the new disqualification rule.
YOUNG, J., not participating. I have voluntarily recused myself from participation in this case because I was general counsel for AAA when a portion of the underlying litigation was pending. Moreover, consistent with my previously stated objections to this Court's new disqualification rule,[1] I otherwise decline to participate in the resolution of any disqualification motion addressed to a Justice other than me.
NOTES
[1]  See 485 Mich. civ, cxxxii (2009) (YOUNG, J., dissenting); Pellegrino v. Ampco Systems Parking, 485 Mich. 1134, ___ N.W.2d ___ (2010) (YOUNG, J., not participating).